UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    

 

 

mene cen eee eee nn ene cece neem eenne x :

ROBERT NEIL, j oF / a>
Plaintiff, pee ALA /e

Vv. : ORDER OF DISMISSAL

INSITE STREET MEDIA, LLC, : 20 CV 10246 (VB)
Defendant. :

emer ween ween eee ee eee ee ee ee ee ee en ewe ee eee nee eee eee xX

The Court has been advised that the parties have reached agreement on all issues in this
case through Court annexed mediation. Accordingly, it is hereby ORDERED that this action is

dismissed without costs, and without prejudice to the right to restore the action to the Court’s

calendar, provided the application to restore the action is made by no later than August 9, 2021.

To be clear, any application to restore the action must be filed by August 9, 2021, and any
application to restore the action filed thereafter may be denied solely on the basis that it is
untimely,

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.
Dated: July 9, 2021

White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
